Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.


Claim Objections
Claim 6 is objected to because of the following informalities:  the claim uses the term “the external airs”; this should be amended to read “the airs” for continuity with the rest of the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quickly” in claim 1 is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites “a first directing portion”; it is not clear if this refers to the same “first directing portion” as in claim 1. Clarification is required.
Claim 4 recites “the case…includes a fluid guide structure has a second directing portion the same as the first directing portion…”. It is unclear what the phrase “same as” entails; particularly because the guide structures are formed on different opposing housing structures (case and cap). The examiner recommends removing this phrase, and notes that the structural details of the second directing portion are included in the body of claim 4 regardless. Similar concerns apply to the last sentence of claim 7.
Claim 4 recites “a second directing portion”; it is not clear if this refers to the same “second directing portion” as in claim 1. Clarification is required.
Claim 5 recites “a flowing orifice”; it is not clear if this is the same orifice formed by the directing portions as in claim 1. Clarification is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US Patent No. 9,879,665).

Chou teaches:

limitations from claim 1, an air inflator device (FIG. 1) comprising: an accommodation box (1, 3) and an air compressor (50), the accommodation box including a cap (1) and a case (3), and the air compressor being received in the cap and the case (FIG. 5 for example), an air guiding mechanism being also received in the accommodation box and being configured to frame a cooling fan (76) which is rotatably with a motor (71) of the air compressor, wherein a flowing orifice is defined by a first directing portion and a second directing portion (see FIG. 5, 7, and 9; including components 224, 225, 424, 425, 110, 310, etc…), and a first semicircular cover (224; or alternatively the curved portion of front wall 11, see annotated FIG. under claim 3 below) and a second semicircular cover (424, or alternatively the curved portion of front wall 311) of the air guiding mechanism are configured to collect and guide airs so that the cooling fan rotates to guide the airs to the air compressor quickly, thus dissipating heat and prolonging a service life of the air compressor (C. 5 Line12 through C. 6 Line 47);

limitations from claim 2, characterized in that wherein the cap is formed in a rectangular frame shape (see FIG. 1) and includes a first panel formed on a top of the cap, a button (232) located beside the first panel and configured to turn on/off the air compressor (C. 3 Lines 4-6), and a fluid guide structure which has a first directing portion (see annotated FIG. 1 below);


    PNG
    media_image1.png
    492
    567
    media_image1.png
    Greyscale


limitations from claim 3, characterized in that wherein the first directing portion has a first recess defined on a side of a first peripheral fringe of the cap, and the first semicircular cover extending on the first recess, wherein the first semicircular cover has a first rib and a first arcuate fence, wherein the cap further includes multiple first elongated orifices (110, 310) separately formed on the first arcuate fence, and the first semicircular cover is integrally formed with the cap (C. 15 Line 61 through C. 6 Line 11);


    PNG
    media_image2.png
    427
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    428
    media_image3.png
    Greyscale


limitations from claim 4, characterized in that wherein that the case is formed in a rectangular frame shape and includes a fluid guide structure has a second directing portion the same as the first directing portion, the second directing portion has a second recess defined on a side of a second peripheral fringe of the case below a second panel of a top of the case, and a second semicircular cover extending on the second recess, wherein the second semicircular cover has a second rib and a second arcuate fence; the cap further includes multiple first elongated orifices (110, 310) separately formed on the first arcuate fence, and the second semicircular cover is integrally formed with the case (see annotated Figures above, the fluid guide structures of the cap 1 and the case 3 are symmetrical about the joint between them, and therefore the components indicated above are applicable to both the cap and case);

limitations from claim 5, characterized in that wherein after the air compressor is received in the cap and the case, the first directing portion of the cap and the second directing portion of the case frame the cooling fan, and the cooling fan is rotatably with the motor of the air compressor, thus avoiding a strike of the cooling fan; wherein a flowing orifice is defined by the first directing portion and the second directing portion (see FIG. 7-9 for example; C. 6 Line 48 through C. 7 Line 26);

limitations from claim 6, characterized in that wherein a first datum line is defined between the first peripheral fringe and the second peripheral fringe, a back line of the cooling fan located in an air flowing zone is defined as a second datum line; wherein the multiple first elongated orifices and the multiple second elongated orifices are located in an area between the first datum line and the second datum line; when the cooling fan rotates, the external airs are drawn into the accommodation box from the multiple first elongated orifices and the multiple second elongated orifices (see annotated FIG. 8 below);


    PNG
    media_image4.png
    661
    408
    media_image4.png
    Greyscale



limitations from claim 7, characterized in that wherein the first panel of the cap has a first fixing extension (222, 223) extending on an inner wall thereof and configured to guide the airs and to fix the motor of the air compressor, and the second panel of the case has a second fixing extension (422, 423) extending on an inner wall thereof and configured to guide the airs and to fix the motor of the air compressor; the first fixing extension has a tilted face (223) formed on a center thereof, a first tilted fence (222) extending from a first end of the tilted face to the first peripheral fringe (at the top of cap 1), a second tilted fence (222) extending from a second end of the tilted face to the first peripheral fringe, wherein the tilted face, the first tilted fence, and the second tilted fence guide the airs forward smoothly (C. 4 Line 57 through C. 5 Line 30), wherein a structure of the second fixing extension is identical to that of the first fixing extension (see annotated FIG. 9 below);

    PNG
    media_image5.png
    541
    513
    media_image5.png
    Greyscale


limitations from claim 8, characterized in that wherein the first panel of the cap has a first arcuate sheet extending from an inner wall thereof, and the second panel of the case has a second arcuate sheet extending from an inner wall thereof and corresponding to the first arcuate sheet (see annotated FIG. 2-3 and 6 below);


    PNG
    media_image6.png
    388
    423
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    317
    460
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    372
    423
    media_image8.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 9957966, 6431839, 10119531, and DE 10127920 teaches inflator pumps with air guiding arrangements;

US 9476416, 7819639, 6666660, 3650639, and 11181116 teach fan covers including fences and/or recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746